DETAILED ACTION
This Office Action is in response to the amendment filed 6/20/22.  As requested, claims 1,12,14, 16 and 20 have been amended.  Claims 1-20 are pending in the instant application.
In response to the amendment, the 112(b) or 112, second paragraph rejection of claims 14 and 16-20 have been withdrawn.
Applicant’s arguments, see pages 9-11 of the remarks filed 6/20/22, with respect to the rejection(s) of claim(s) 1-3 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is being made in view of Yamamoto et al.
In response to Applicant’s remarks regarding the Non-Statutory Double Patenting Rejection of claims 1, 3, 6-9 and 11-15, the remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is being made in view of Yamamoto et al. Note the new rejection below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-12 of U.S. Patent No. 10,695,237 (“the ‘237 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed features recited in the instant claims can be found in the patented claims.
As regards claim 1, see claim 1, lines 1-18 of the ‘237 patent which discloses  a surgical pin compressive wound dressing stabilizing device, comprising: an upstanding body comprising: an upright post having an annular wall defining a longitudinal passageway through said upright post being open at opposite ends of said longitudinal passageway, and a bottom base connected to and extending outwardly from a lower portion of said upright post such that said upright post is centrally disposed relative to and extends upwardly above said bottom base, said bottom base defining a central cavity open at a bottom of said upstanding body that surrounds and communicates with said longitudinal passageway of said upright post and is recessed into said bottom base for mating with an upper portion of a compressive wound dressing module receivable into said central cavity. The ‘239 patent does not explicitly recite wherein said upright post configured to secure said upstanding body about a surgical pin for the capability of maintaining said compressive wound dressing module in compression.  However, lines 19-31 of claim 1 of the ‘237 patent recites that the fitting of the upstanding body about a surgical pin and the base of the upstanding body engages a compressive dressing module to enable application of an equal distribution of downward compressive pressure by the upstanding body upon the compressive wound module.  Thus, the upright post configured to secure said upstanding body about a surgical pin for the capability of maintaining said compressive wound dressing module in compression.
As regards claim 3, see claim 1, lines 25-31 of the ‘237 patent which discloses the surgical pin compressive wound dressing stabilizing device according to claim 1 wherein said bottom base also defines a lower outer annular surface surrounding said central cavity for engaging a peripheral rib on the compressive wound dressing module to enable application of an equal distribution of a downward compressive pressure by said upstanding body upon the compressive wound dressing module.
As regards claim 6, claim 5 of the ‘237 patent recites, a drainage port on said bottom base in communication with said central cavity of said bottom base to allow drainage from the wound site through said central cavity.  Claim 5 of the ‘237 patent fails to recite “optionally allow drainage”.  It would have been obvious to one having ordinary skill in the art to know that drainage is optional since all wounds do not require drainage but would be available in the event that the wound exudes copious amounts of exudate
As regards claim 7, see claim 6 of the ‘237 patent which recites a cap for closing said drainage port adapted to be removed from and placed upon said drainage port.  It would have been obvious to one of ordinary skill in the art that the surgical pin compressive wound dressing stabilizing device further comprises a distal end having a cap that is removable for opening said drainage port. 
As regards claim 8, see claim 6 of the ‘237 patent which recites a cap for closing said drainage port adapted to be removed from and placed upon said drainage port.    It would have been obvious to one having ordinary skill in the art to permanently remove the cap in order to open the drainage port for removal of wound exudate.
As regards claim 9, see claim 7 of the ‘237 patent which discloses a surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said central cavity of said bottom base is defined by a lower inner annular surface and a lower intermediate annular surface extending between and interconnecting a lower outer annular surface, said lower inner annular surface being recessed into said bottom base relative to an outer annular surface.
As regards claim 11, see claim 8 of the ‘237 patent which discloses the surgical pin compressive wound dressing stabilizing device according to claim 9 wherein said lower intermediate annular surface is arcuate in configuration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,915,694 (“Yamamoto et al.”).
As regards claim 1, Yamamoto et al. discloses an antimicrobial wound dressing and skin fixator for percutaneous conduits that discloses Applicant’s presently claimed invention.  More specifically, Yamamoto et al. a wound dressing that is capable of performing as a surgical pin compressive wound dressing stabilizing device (10), comprising: an upstanding body comprising: an upright post (constituted by collar 13) having an annular wall defining a longitudinal passageway through said upright post being open at opposite ends of said longitudinal passageway (see Fig. 1), and a bottom base (flange 11) connected to and extending outwardly from a lower portion of said upright post such that said upright post is centrally disposed relative to and extends upwardly above said bottom base (see Fig. 1), said bottom base defining a central cavity open at a bottom of said upstanding body that surrounds and communicates with said longitudinal passageway of said upright post and is recessed into said bottom base for mating with an upper portion of a compressive wound dressing module (constituted by absorbent patch 14) receivable into said central cavity (see Figs. 1 and 2), wherein said upright post configured to secure said upstanding body about a surgical pin for the capability of maintaining said compressive wound dressing module in compression (as can be seen from Fig. 2, the upstanding body is secured about a catheter 16 the upstanding body including upright post 13 and base 11 is fully capable of being secured about a surgical pin and fully capable of maintaining compressive wound dressing module 14 in compression since it is secure with a pressure sensitive adhesive  (see col. 2, lines 22-32).  Further, Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As regards claim 2, Yamamoto et al. discloses the surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said upright post and said bottom base have a vertical slit (radial slit 15) to enable the stabilizing device constructed and arranged to deform said upstanding body to be placed about a surgical pin projecting above a wound site with the surgical pin disposed through said longitudinal passageway and central cavity.
As regards claim 3, Yamamoto et al. discloses the surgical pin compressive wound dressing stabilizing device according to claim 1, wherein said bottom base also defines a lower outer annular surface (see Fig. 2 which discloses a lower outer annular surface capable of surrounding said central cavity) for engaging (and fully capable of engaging) a peripheral rib on the compressive wound dressing module to enable application of an equal distribution of a downward compressive pressure by said upstanding body upon the compressive wound dressing module.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786